Motion to amend remittitur granted. Return of remittitur *807requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the toll rates established by the Triborough Bridge and Tunnel Authority, as applied to Carey Transportation, Inc., were invalid under the equal protection clause of the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals, in passing upon this contention, held that the toll rates, as so construed and applied, were constitutionally valid. [See 38 NY2d 545.]